Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 28, 2014

                                       No. 04-14-00145-CV

             IN THE GUARDIANSHIP ESTATE OF MARIA I. RODRIGUEZ,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2010-PC-2639
                       Honorable Polly Jackson Spencer, Judge Presiding



                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice

        Appellant’s brief is not due until August 18, 2014. On July 22, 2014, appellant filed a
pro se appellate brief that does not comply with the Texas Rules of Appellate Procedure because
it does not provide appropriate citations to the clerk’s record. See TEX. R. APP. P. 38.1(d), (g),
(i). An appellant’s brief must “contain a clear and concise argument for the contentions made,
with appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). Further, to
the extent appellant’s appendix contains documents that are not part of the clerk’s record, this
court will not consider those documents. Appellant is referred to Texas Rule of Appellate
Procedure 38.1(k) for guidance on what to include in an appendix.

        Substantial compliance with Rule 38 is sufficient. TEX. R. APP. P. 38.9. However, if Rule
38 has been flagrantly violated, this court may require a brief to be amended, supplemented, or
redrawn. TEX. R. APP. P. 38.9(a). If another noncomplying brief is filed, the court may strike the
brief, prohibit the party from filing another, and proceed as if the party had failed to file a brief.
Id. If an appellant fails to timely file a brief, the appellate court may dismiss the appeal for want
of prosecution. TEX. R. APP. P. 38.8(a)(1).

        Because appellant’s brief does not comply with Rules 9.4 or 38.1, appellant is hereby
ORDERED to file an amended brief that complies with these rules no later than August 18,
2014. If appellant fails to file a brief that complies with the rules by August 18, 2014, this appeal
will be dismissed for want of prosecution. TEX. R. APP. P. 38.8(a)(1).

       If appellant files an amended brief that conforms with the rules, the due date for
appellee’s brief will be reset.
                                              _________________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court